RSPO

Summary Report of SEIA and HCV Assessments
PT Lestari Abadi Perkasa
Ketapang District, West Kalimantan Province

Executive Summary

PT Lestari Abadi Perkasa which is located in Pemahan Sub-District, Nanga Tayap Sub-
District and Tumbang Titi Sub-District, Ketapang District - West Kalimantan Province, is
one of palm oil plantations companies that adopted the sustainable palm oil practices based
on RSPO New Planting Procedures which was enforced 1“ January 2010. As part of a
sustainable palm oil management, PT Lestari Abadi Perkasa has conducted the Social
Environment Impact Assessment (AMDAL), High Conservation Value (HCV) identification
and Social Impact Assessment (SIA). The HCV and SIA assessment were conducted from
31° October — 6'" November 2010 by Aksenta; the consultants conducting these assessments
have been accredited and approved by RSPO.

The Consent License (Izin Prinsip) for PT Lestari Abadi Perkasa was approved on 15"
January 2010 by the Ketapang Regent decree (Surat Keputusan Bupati Ketapang) No. 525 /
32 / DPU-TR;; the total area based on Consent License is + 13,000 ha. The Permitted Area
(Izin Lokasi) was approved on 10" February 2010 by the Ketapang Regent decree (Surat
Keputusan Bupati Ketapang) No 73 Year 2010; the total area based on Permitted Area is +
13,000 ha. The Social Environment Impact Assessment (AMDAL) was approved by
AMDAL Commission of West Kalimantan Province No 92/BLHD/2012 dated on 12"
January 2012 and for the Environmental Permit (Izin Kelayakan Lingkungan) was approved
by Governor of West Kalimantan Province (Surat Keputusan Gubenur Kalimantan Barat)
No. 92/BLHD/2012 dated on 12" January 2012. The Plantation Permit (Izin Usaha
Perkebunan, IUP) was approved on 24" February 2012 by the Ketapang Regent decree (Surat
Keputusan Bupati) Nomor : 83/DISBUN-D/2012; the total area is + 5,478 ha.

The results of the HCV assessment by independent consultants from Aksenta who has been
accredited and approved by RSPO have shown that there is no primary forest in the Permitted
Area (Izin Lokasi) of PT Lestari Abadi Perkasa. Almost the entire land has been opened, the
vegetation's cover dominated by the rubber (Hevea brasiliensis), agroforestry and paddyfield.
The Report of Semi Detail Soil Survey and Palm Oil Suitability Assessment of PT Lestari
Abadi Perkasa 2011 by the consultant (JH — Agriculture Service), indicated that no peatland
was found in the Permitted Area (Izin Lokasi).

As for potential HCV areas, five types of HCV were identified by Aksenta; these are HCV 1,
HCV 3, HCV 4, HCV 5 and HCV 6 within the Permitted Area (Izin Lokasi) of PT Lestari
Abadi Perkasa. The total HCV area identified was + 3,385.98 ha or + 26.05 % of the total

Latest reversion 5" May 2010 Page 1 of 33
RSPO

Permitted Area (Izin Lokasi) in the assessments by Aksenta. The important elements for
HCV | are the existence of population and tracks of endangered species such as common
Bornean river turtle (Orlitia borneenis), sunda pangolin (Manis javanica), bornean agile
gibbon (Hylobates albibarbis) and bornean clouded leopard (Neofilis diardi ssp.
borneensis). The important elements for HCV 3 are related hill dipterocarpa forest. The
important elements for HCV 4 are related to the catchment areas, potential damage from
erosion, springs, river riparian and firebreaks. The important elements for HCV 5 are related
to basic needs of local communities or the main asset of society. The important elements for
HCV 6 are related to the traditional and sacred graveyard. The HCV areas outside the UP
approved areas will be included in the monitoring and socialization plan with the local
communities.

The results of the Social Impact Assessments (SIA) have shown that the company’s
development of oil palm plantation and palm oil mill production has significant and positive
impacts toward local livelihood and the society’s social sustainability. The findings have
defined how the company’s business management can influence the key issues in the
respective component of the social sustainability of the local community. There are described
in the three basic components for society’s social sustainability that influences the planning
of future company’s operation; they are: 1) Natural capital, 2) Social capital, and 3) Physical
capital.

Latest reversion 5" May 2010 Page 2 of 33
RSPO

Scope of SEIA and HCV Assessment

General Data of the Company

Company Name : PT Lestari Abadi Perkasa
Deed of Establishment : Notary Hustiati, SH,
No : 83 dated on 25" September 2006
Adjustment Article of : Notary Lili Suryati, SH,
Association No: 1, dated on 1 November 2010
Capital Status : Domestic Investment (Penanaman Modal Dalam

Negeri, PMDN)
Taxpayer Notification Number : 02.528.801.0- 112.000

Company Address : Spring tower 01 — 16, JI. KL. Yos Sudarso, Tanjung
Mulia, Medan Deli Kota Medan 20241

Type of business : Oil Palm Plantation & Processing

Status of concession land : Consent License (Izin Prinsip) (No. 525/32/DPU-TR
dated on 15" January 2010) (size + 13,000 Ha)

Permitted Area (Izin Lokasi) (No. 73 Year 2010, dated
10" February 2010) (size + 13,000 Ha)

AMDAL (SEIA) (Nomor : 92/BLHD/2012 dated 12"
January 2012)

Environmental Permit (Izin Kelayakan Lingkungan)
(No. 92/BLHD/2012, dated 12" January 2012)

Plantation Permit (Izin Usaha Perkebunan) (Nomor :
83/DISBUN-D/2012, dated 24" February 2012) (size +

5,478 Ha)
Contact person : Go Swee Aun
Geographical Location : See Picture 1, Picture 2, Picture 3 and Picture 4
Surrounding Entities : North: PT Ketapang Agri Pratama

South : Permitted area of PT Mentari Pratama and PT
Bangun Maya Indah

West : Pateh Benteng, Cegolak, and Batu Mas village ;
PT Bangun Maya Indah

East : Production forest area and Permitted Area PT
Mentari Pratama oil palm plantations

Latest reversion 5" May 2010 Page 3 of 33
RSPO

The scope of Social and Environment Impact Assessment of PT Lestari Abadi Perkasa covers
the local social entities within the Permitted Area (Izin Lokasi). Thus, the High Conservation
Value assessment covers the Permitted Area (Izin Lokasi). It is also expanded into villages
and other areas which considerably important to the proposed surrounding plantation area.

Picture 1. Location of PT Lestari Abadi Perkasa in Indonesian

Latest reversion 5 May 2010 Page 4 of 33
Projection : Longitude/Latitude
DATUM WGS 1984

Picture 2 Location of PT Lestari Abadi Perkasa in West Kalimantan Province

KECAMATAN : TUMBANG TT, PENAHAN
DAN NaNGA TAYAP.

KABUPATEN : KETAPANG
ROPING! : KALIMANTAN BARAT

Seala f: 1.100.000

Tg. Sate
16: Rag’ $

“p. Buan -‘ Pp. Meledang

190,000
————
meters
Projection : Longitude'Latitude
DATUM WGS 1984

=P. KarimataP- Macan

KEPULAURAYRA RIM

PosIsI
PT. LESTARI ABADI PERKASA
DI KABUPATEN KETAPANG.

Picture 3 Location of PT Lestari Abadi Perkasa in Ketapang District

Latest reversion 5 May 2010 Page 5 of 33
450000°E 460000°E
; —sremna
PRCAGROLESTARI MAND PT. KETAPANG AGRI PRATAMA
z
& . 3
3 8
3 g
/ 8
PT. ARRTU BORNEO PERKEBUNAN eer pam
egolak
é Batu Mas
S PT: ett sdn
é z
| PT. SUBUR LADANG ANDALAN &
s
g 8
8
Pebininga Tanjung Beul
Lalang Panjang
ser
PT. DUTA SUMBER NABATI
a PT.MENTARIPRATAMA |
z Aur Gading
z \ seabed
8 sac A
‘i ri
3 ra atone 3
oe Tit
// PT. BANGUN MAYA INDAH 4p} Tit'Barw
PT. BEKATIK LESTARI
. PT. ARRTUPLANTATION
—~ 5
= SST] —— pe SS
PE LESTARI ABADI PERKASA | PT. LESTARI ABADI PERKASA
z|| DAN PERUSAHAAN SEKITAR =
& Dest “Batu ies Cogalak Puthtomeng cantstensig” | | ©
8 Kecamatan ecarsstn: bogs Tova Pomiatin len Tateng Tal 8
s Kabupaten  Ketapang 3
5 Desa Fropinsi Kalimantan Barat Fd
jalan " °
Kes. water
sea al BY oopger
PT Lestari Abadi Perkasa Sp a
Izin Lokasi pee
PT. Lestari Abadi Perkasa Liesl apt
440000°E 450000°E 760000°E

Picture 4. Location of PT Lestari Abadi Perkasa and its surrounding entities

Latest reversion 5 May 2010 Page 6 of 33

RSPO

Permits

The permits that have been obtained by the company are inclusive of Consent License (Izin
Prinsip), Permitted Area (Izin Lokasi), Social Environment Impact Assessment (AMDAL),
Environmental Permit (Izin Kelayakan Lingkungan) and the Plantation Permit (Izin Usaha

Perkebunan). The followings are the list of the licenses and recommendations:

Table 1. Types of permits and recommendations PT Lestari Abadi Perkasa

No peicensesand| Issued by Number and date Note
recommendations
1. | Deed of Establishment Notary Hustiati, SH No. 83
Date: 25" September 2006

2. | Adjustment Article of Notary Lili Suryati, SH No.
Association Date: 1“ November 2010

3. | Taxpayer Notification Tax Serve Office 02.528.801.0— 112.000 Registered
Number 02-04-2007

4. | Consent License (Izin Regent of Ketapang (Bupati No 525 /32/ DPU-TR £ 13,000 ha
Prinsip) Ketapang) Date: 15" January 2010

5. | Permitted Area (Izin Regent of Ketapang (Bupati No. 73 Tahun 2010 £ 13,000 ha
Lokasi) Ketapang) Date: 10" February 2010

6. | Location Suitability Governor of West Kalimantan No. 525/18/Ekbang-A | # 6,335 ha
Recommendation with Province Date: 17" October 2011
Macro Plantation
Development Plan of West
Kalimantan Province

7. | Social Environment AMDAL Commission of West No 92/BLHD/2012 Approved
Impact Assessment Kalimantan Province Date : 12" January 2012
(AMDAL)

8. | Environmental Permit Governor of West Kalimantan No 92/BLHD/2012 Approved
(Izin Kelayakan Province Date : 12" January 2012
Lingkungan)

9. | Plantation Permit Regent of Ketapang (Bupati No 83/DISBUN-D/2012__| # 5.478 ha

Ketapang) Date : 24" February 2012

Area and time-plan for new plantings

The proposed new planting area by PT Lestari Abadi Perkasa is in the location in the
Plantation Permit (Izin Usaha Perkebunan) which have been agreed by the owners of the land
through the Free, Prior and Informed Consent Process (Report on Process of FPIC — Free,
Prior and Informed Consent of PT Lestari Abadi Perkasa), and the area does not contain any
primary forest. Land development and planting of oil palm will begin in 2012 following the
procedures of the RSPO New Planting Procedures (NPP).

Latest reversion 5" May 2010 Page 7 of 33

RSPO

Assessment Process and Procedures

a. SEI Assessment

Assessors and their credentials:

The Social Impact Assessment of PT Lestari Abadi Perkasa was carried out by Aksenta
which is located at Jl. Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62
21 739-6518, E-mail: aksenta@aksentacom. The key consultants conducting these
assessments have been accredited and approved by RSPO. The team members are:

1. Dwi R. Muhtaman (dwirm@aksenta.com), finished his Master Degree in Auburn
University, USA. He is now working as the Strategic Social and Environmental Auditor
in Aksenta. He has ever been as the consultant in the Center for International Forestry
Research (CIFOR) in the project of Levelling the Playing Field: Fair Partnership for
Local Development to Improve the Forest Sustainability in Southeast Asia. He has ever
been worked too as the Technique Adviser for The Sustainable Supply Chain Linkages
Program in the International Finance Coorporation (IFC), Program for Eastern
Indonesia SME Assistance (2005-2006). He is experienced to embrace the issues of
forestry policies in the same manner as Chain of Custudy (Lacak balak) to forest
products and done the research in more than 20 wood industry. He has joined in more
than 20 assessment’s certification between 1996 — 2005 in 17 management of forest
concession as the social auditor. Since this last year, he has become the independent
auditor to baseline appraisal in some companies that joined into the Nusa Hijau, WWF’s
programme. At this time, he is active in doing the palm oil assessment (RSPO standards,
social and environmental audit) and High Conservation Values areas (HCVF). He is the
verifier too to the Café Practice verification program, Scof palm oil. In this activities, He
became the team leader to High Conservation Values and Social Impact.

2. Sigit Budhi Setyanto (sigit@aksenta.ccom), He graduated from the Faculty of
Agriculture of Universitas Negeri Jember and has been involved in research and has
experiences in areas involved with growers and communities development since 1990
(such as, PT Rajawali Corporation Group, PT Bentoel and Philip Morris Inc, Marlboro
cigarette product). Sigit become local partner on processing certification Lembaga
Ekolabel Indonesia for Communities Forest Supply Chains Unit project which is funded
from PT Kutai Timber Indonesia (Sumitomo Group), as well as an Agriculture
Marketing Specialist for an international NGO for Rural Agro-enterprise Development
(RAeD) program. Since 2004 he has been active as the auditor for CAFE Practice
Program in Indonesia and Papua New Guinea as well as. He is experienced in national
and international training on Sustainable Organic, ” SCS-Starbucks” CAFE Practice,
“Rainforest Alliance” — Sustainable Agriculture, Forest Management and Chain of

Latest reversion 5" May 2010 Page 8 of 33
RSPO

Custody, as well as “DOEN- Roundtable Sustainable Palm Oil. His role in this Social
Impact Assessment was as one of the team members focusing on the field of socio-
economic and social development. In Aksenta, he has carried out assessments on “Socio
— Economic study on palm trees in West Pasaman and Sanggau”, “Social Impact
Assessment” and “High Conservation Value Assessment” for Indonesian Palm Oil
Companies. In March, 2010, He obtained the accreditation from RSPO as the Discipline
Specialist for Social Assessment on palm oil companies. His role in this Social Impact
Assessment was as one of the team members focusing on the field of socio-economic
and social development. In Aksenta, he has carried out assessments on “Socio —
Economic study on palm trees in West Pasaman and Sanggau”, “Social Impact
Assessment” and “High Conservation Value Assessment” for Indonesian Palm Oil

Companies.

3. Nashirul Umam (oemamantrop@yahoo.com), born in Tuban, East Java and graduated
from major of anthropology, Faculty of socio-political, Airlangga University. Since 2006,
Irul became a division leader of research and development in Lembaga Kajian dan
Pengembangan Sumber Daya Manusia Nahdatul Ulama, Tuban. He has engage in
research activity in social, economy and politic as soon as development communities
activity since 2003. The activity such as, fund by Friedrich Ebert Stiftung, PIRAC,
Reform Institute, East Java Government, Pengurus Besar Nahdatul Ulama and Airlangga
University. Beside assessor of Aksenta, he also a staff in Research and Development
Communities Institution in Airlangga University and consultant for Jalin Kesra Pemprov
Jatim program.

4. Erizal (erizal.bogor@hotmail.com), is graduated from Forest Resources Conservation
Department, Faculty of Forestry, Bogor Agricultural University. He has the good
experienced of work in agriculture, forestry, and the research of biodiversity and social
capacity. His activity’s concern is “Bina Desa” with the main activity as the emergence of
Kader Pelopor in the Village in “Pelatihan Tokoh Pelopor Desa”. This time, he is
participating in the social development and he has ever been the trainer related to the
business, the development of bamboo handicraft, such as, working together with Non-
Timber Forest Product Indonesia Programme, Forest Department of West Java, DPRD of
Bogor Regency, and Cirebon City, DRPD of South Sumatera, UKM Ternate and Bogor
Agricultural University. Since 2010, He joined in the Social Impact Assessment Team of
PT Gagas Dinamiga Aksenta.

5. Andri Novi (andri.novi@aksenta.com), Graduated from the Arts, with knowledge of
culture, arts and linguistics. Specialist on Participatory Action Research and Community
Development and as consultant for Capacity Building & Regional Development Training
Expert for Capaciting Community National Programme / Program Nasional
Pemberdayaan Masyarakat (PNPM). He has done Social Impact Assessment in some

Latest reversion 5" May 2010 Page 9 of 33
RSPO

corporations palm oil in Indonesia and on year 2010, obtained the accreditation from
RSPO as the Discipline Specialist for High Conservation Value on social and cultural.
Andri Novi participate on process of writing book “Panduan Menakar Otonomi
Komunitas” which is publish Yappika and writing article with the title is “Tata
Kehutanan Majemuk; Redistribusi Kekayaan Alam Nusantara” for Community Forestry
Journal. Else, translating book Seni Membangun Kapasitas Pelatihan dalam
Pengembangan Komuniti Forestry which is publish RECOFTC. His role in this Social
Impact Assessment focusing on the field of cultural and social relation, as well as
coordination all of activity on the field.

Assessment Methods (data sources, collection, dates, program, and visited places)

Social Impact Assessment on the ground was carried out as bellows:-

1.

Participative; issues identification and information searching were done in participative
way. This participative approach enabled of the participants as the subjects in mapping
the social issues they are facing, expressing their opinions and ideas, as well as being
involved in designing the administration and changing of the issues. (See Appendix 1 for
the list of stakeholders in participative process),

Multiparty; issues identification and information searching were done in multiparty way
by involving related parties directly or indirectly in giving or receiving the impacts,

Rapid and Ex-ante; issues identification and information searching were done in rapidly
and based on the forecast of the changes tendencies that occur rather than the factual and
accurate data — as the solution to the Social Impact Assessment approach and time
limitation,

Appreciative; issues identification and information searching were guided positively, not
only to find out the gap on the location but also to collect the data about expectations,

potentials, and ideas in order to find out solutions and social issues that happened,

Social Learning Cycles; the social impact assessment is not a linear process which is
instantly created but a cycled process which functions as the social learning processes to
respond the changes in the environment.

Latest reversion 5" May 2010 Page 10 of 33
RSPO

The methods and techniques applied in the Social Impact Assessment were:

1.

Literature Study; this method was used for the purpose of gathering the understanding
on the socio-context and environmental aspect of the location which was evaluated. It was
carried out in the early phase-before going to the field and at the result analysis phase
(This was described in the SIA report of PT Lestari Abadi Perkasa, January 2011 by
Aksenta),

Dialogue; this method was used to identify the nature of the relevant parties, identify the
potential issues to impact, gathering information about expectations, ideas, and opinions
to bring the solutions for the actual issues. The process was carried out through the
meetings both in formal and in non-formal sequence with definite topics (Focus Group
Discussion),

Field Observation; this method was used to understand directly the actual facts which
will be indicator of the issues and social impact happened,

In-depth Interview; it was used to get a deeper understanding about the issues. It was
done in-depth by interviewing the key socialite who will act as respondents. The criteria
of choosing the respondents were based on the knowledge possessed or their direct
experience over the impact or impacts (see the Appendix | for the list of respondents),

Tri Angulations; the above methods were carried out in integrated way to reciprocally

verify the actual issues, opinions, and ideas,

Social Learning Cycle; the social impact assessment is not a linear process which is
instantly created but a cycled process which functions as the social learning processes to
respond the changes in the environment.

The findings obtained from the methods above were analyzed. The baseline of the analysis

was based on RSPO criteria which relevant to sustainable social aspects. The

recommendations also covered other issues which were not entailed in the RSPO criteria, in

the form of ideas or aspirations as the result of the field analysis.

Latest reversion 5" May 2010 Page 11 of 33
RSPO

b. HCV Assessment

Assessors and their credibilities

The HCV assessment conducted from 31‘ October — 6" November 2010 in the Permitted
Area (Izin Lokasi) of PT Lestari Abadi Perkasa was carried by Aksenta, located at Jl.
Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-mail:
aksenta@aksenta.com. Key consultants from Aksenta have been accredited and approved by

RSPO. The team members are:

1.

Dwi R. Muhtaman (dwirm@aksenta.com), finished his Master Degree in Auburn
University, USA. He is now working as the Strategic Social and Environmental Auditor
in Aksenta. He has ever been as the consultantin the Center for International Forestry
Research (CIFOR) in the project of Levelling the Playing Field: Fair Partnership for
Local Development to Improve the Forest Sustainability in Southeast Asia. He has ever
been worked too as the Technique Adviser for The Sustainable Supply Chain Linkages
Program in the International Finance Coorporation (IFC), Program for Eastern Indonesia
SME Assistance (2005-2006). He is experienced to embrace the issues of forestry policies
in the same manner as Chain of Custudy (Lacak balak) to forest products and done the
research in more than 20 wood industry. He has joined in more than 20 assessment’s
certification between 1996 — 2005 in 17 management of forest concession as the social
auditor. Since this last year, he has become the independent auditor to baseline appraisal
in some companies that joined into the Nusa Hijau, WWF’s programme. At this time, he
is active in doing the palm oil assessment (RSPO standards, social and environmental
audit) and High Conservation Values areas (HCVF). He is the verifier too to the Café
Practice verification program, Scof palm oil. In this activities, Dwi become the team
leader to High Conservation Values and Social Impact Assessment.

Wibowo A Djatmiko (bowie@aksenta.com), He has the capacity and experience in
conservation research, wild life management, habitat and population study, wild life
ecology (especially on birds and herpetofauna), and forest ecology (including forests
resident) researches. He graduated from Bogor Agriculture University in Forestry
majoring in the field of biodiversity conservation. He is also involved and attended
courses such as Second Asian School for Conservation Biology (SEAMEO BIOTROP —
Bogor) and International Training Course on Practical approach to Management of
Biodiversity Conservation (Malayan Nature Society, in Kuala Lumpur). He completed his
Master Degree in Biology Conservation at Indonesia University. He is well-experienced
as an independent consultant: with wild life ecology specialty, AMDAL-forestry analysis
(the analysis of environment impact), mining and transmigration, and assessment of eco-
global certification for both commercial and traditional forests. He has conducted many
HCV assessments for palm oil plantations since 2006, he achieved the RSPO

Latest reversion 5" May 2010 Page 12 of 33
RSPO

accreditation as RSPO approved HCV assessor for biodiversity discipline specialist. In
this HCV assessment for PT Lestari Abadi Perkasa, his role is to focus and identify the
existence of HCV 1, 2, and 3.

. Robert H. Sinaga (rohansinaga@aksenta.com), Experience in GIS dan Remote Sensing

technic for Conservation Biology and land use issues. Has conducts his research in the
quantity of radiation in the forest and energy using by forest with GIS and Remote
Sensing technique. He has experience in analysis of land resources and water
management. Robert has considerable study of HCV in five palm oil plantations
companies in Borneo. In this assesment, he identified for HCV 4 and mapping of HCV

areas.

Wahono, He graduated from faculty of Agriculture, IPB in mayor Plant Protection. He
active working with farmer communities in villages. His experienced in agriculture
environment with Nastari Foundation and populace coalition for food souvereignty to
carry out considerable study of villages social, sustainable of agriculture and community
development. After that, he deepen specialist of bioecology with participate Certificate
Course for Conservation Biology and People on the Landscape, Center of Environmental
Research and Conservation (CERC), Columbia University, New York. As well as be
independent consultant, he experienced in assessment of villages social and field survey
about socio-ecology capital, sustainable livelihood and community development.

. Yanto Ardiyanto, graduated from agrometeorology IPB, he is now working as GIS
officer. His part of job that frequently done related to the spasial modeling to hydrology
and agriculture and the analyze system to development the system. The activities that he
has done are the system arranging of budget planning information in the Direktorat
Jenderal RLPS Forest Department, the Arranging of Spatial Decision Support System to
land use arranging (Central Java Province), the Arranging of IWMS (Industrial Waste
Monitoring System) to The Ministry of State For The Environment, Critical Land’s
mapping in the area of BP DAS Sadang, South Sulawesi.

Latest reversion 5" May 2010 Page 13 of 33
RSPO

Assessment Methods (Data sources, data collection, dates, program, and visited places)
HCV Identifying Methods

The assessment covers the Permitted Area (Izin Lokasi) which has been approved as the
company’s project area. Assessments also expanded into villages and other areas which could
be considerably of relevant importance to the proposed plantation area. The field survey was
conducted on 31‘ October — 6"" November 2010. The survey area observations as per Picture
5.

use sic porn

Betenung
&

PCTA LOKASI SUNVEY DIIZIN LOKAS!
RH ASA (LAP)

Picture 5 Distribution of the observation spots of Ketapang site (Source: HCV Report of PT Lestari Abadi
Perkasa, April 2011 by Aksenta, page 2-16)

Latest reversion 5 May 2010 Page 14 of 33
RSPO

In this process, each observation team was accompanied by the filed staff from the company
and local representatives who familiar with the site. Besides field activities, the team also
collected information from the local people through individualistic interviews, Focus Group
Discussion (FGD), as well as public consultations (the list of stakeholders in the participative
process is included in Appendix 1). At the same time, confirmation and cross checking of the
findings were carried out with the local people using the technique of purposive sampling —
which included the socialites, the enclaves’ owners (if existed), and the related interest

parties.

The understanding and scope of HCV for the oil palm plantation sector refers to the HCVF
definitions which apply to the forestry sector. The Identification of High Conservation Value
in Indonesia was developed by the Konsorsium Revisi HCV Toolkit Indonesia (2008) - the
toolkit for the revision HCV consortium. Other references are such as IUCN, CITES, and
other guidelines as well as the relevant laws of Indonesia were also subjects of consideration
(See Appendix 2).

Identifying Methods for HCV 1,2, and 3

The target of HCV 1, 2, and 3 identifying was to find out the areas which have important
values in the biological context. Such areas were marked by the location status, the origin of
the communities, or the existence of the ecosystem of flora and fauna with high values. The
significant values of flora and fauna refer to the status defined by the law, endemics
(endemic, limited spread), and scarcity (scarce, facing extinction or almost extinct) was in
accordance to the national and international law (IUCN and CITES) which protect such flora
and fauna. Moreover, the significance of the value of the wildlife as well as the habitat was
also based on the ecology roles from the species and from the cultural and traditional point of

view.

The method of inventories was done using reconnaissance survey to analyze the existence of
the important flora and fauna. The existence of every fauna was recorded through:

* Direct observation, either through the identification of visual appearance or sound (for
both diurnal and nocturnal animals),

* The existence of the marks or residual from the animals’ activities in their former
habitat (such as tracks, scars on trees, nest, scales, snake skin, bird feathers, or mammal
hair, etc.)

* The finding of the residual of animals’ body parts (skull, horn, skin, hair, tusk, scales,
and other recognized part of the animals’ body) which were possibly hunted or caught
by the local people in the observed locations. Interviews were carried out to
complement the information about the time and location of the hunting activities.

Latest reversion 5" May 2010 Page 15 of 33
RSPO

* The secondary information was the existence of the animals which were documented
based on external information, such as local people information or the local authorities.
The consistency of such information was always monitored through cross checking
(check and recheck) with other relevant parties as well as checking the validity of the
description on every species of animals from the interviewed people. All information
was then matched with the natural distribution and the history of the existence of such
species in the locations (as mentioned in the literature references). The data was then
compared to the type and condition of the habitat at the time when the survey was
done. Any mismatching between the description and their natural distribution zone and

habitat, will put the existence of such species in doubt.

HCV 4 Identification Methodology

In order to identify the existence of HVC 4 in an oil palm plantation, two approaches were
applied. The first approach was analysis to find out the interactions and correlations between
the water system and the plantation land in a wide context. The approach also covered the
area outside the plantation area. The second approach was another analysis to find out the
significant values of such locations and their impacts to the plantation location. Thus, in this
analysis, the perspective used was the inside area in the plantation. Based on both
approaches, the phases of identifying HCV 4 were analysis of the secondary data, field
survey, and the integrated data analysis of secondary data and the field survey. The
identification of the HCV 4 areas was done by analyzing the area from the metrology point of
view, the soil analysis, topography, watershed, and the field survey and interviews. The field
observation was carried out on the chosen locations; i.e. springs, river, river condition, land
clearing, plantation in production, and other locations representing the condition of the water
management in the plantation.

HCV 5 and HCV 6 Identification Methodology

The focus of the HCV 5 assessment was the area inside the plantation which has significant
values to fulfill the basic needs of the local community. The focus of the HCV 6 assessment
was the area inside the plantation which has the significant values for identification and
sustainability of the tradition or culture living of local community. The methods adopted in
the assessment of HCV 5 or 6 are:

¢ Mapping participation of locations containing elements of HCV 5 and 6,

¢ Interview the local community, either with individual or Focus Group Discussion
(FGD),

¢ Ground assesment and analysis.

Latest reversion 5" May 2010 Page 16 of 33
RSPO

This HCV assessment is generally carried out through a series of phases such as: Desk Study,

The HCV Assessment Phases

Field Survey, Data Analysis, Spatial Analysis of HCV area, and indicative HCV mapping as

shown in Picture 6.

Toolkit HCV

Plantation Initial
Datalinformation

References

Picture 6 The HCV Assessment Phases (Source: HCV report for PT Lestari Abadi Perkasa - by Aksenta, p.
2-10)

Latest reversion 5 May 2010 Page 17 of 33
RSPO

Summary of Assessment Findings

a. SEI Assessment

The SIA was conducted with a social sustainability approach, an approach that includes
continuation of social production and reproduction processes. There are two premises or
underlying question within this approach, and they are: 1) what is the impact of the palm oil
plantation and crude palm oil factory had regarding its surrounding social continuation and 2)
the existing natural resource will only last within the act of continuous preservation.

The existence of the company and its developing strategy of oil palm plantation and palm
crude oil factory have been considered to pose an impact toward social sustainability of local
society and its local plantation. Therefore, there are five key elements of social sustainability.
They are Human Capital, Natural Capital, Financial Capital, Social Capital, and Physical
Capital. Each capital itself includes various elements. And the extension and focuses of these
elements has played an important role for the stakeholders. Identified issues and problem
from this party later has lead into a fieldwork and exploration. An important issue is
considered (or fall into criteria of) an important issue when it 1) has influenced many people
in its magnitude, 2) within a great range of area as its context, and 3) in numerous occasions.
With those criteria, the social influence and impact will be categorized into 1) insignificant,
2) quite significant 3) significant; while its significance will be grouped into 1) positive or 2)
negative values.

Each key issue that plays a significant impact toward social sustainability had been assessed
its relevances with the existing RSPO criteria. RSPO — in this matter — had been a
benchmarking tool of assessing the on going and future program has been done accordingly
to the sustainability corridor. The benchmarking procedures had been done to value the
existing management, and on which issue the management should need an affirming or
revitalizing act toward a better management.

On its social context, the SIA includes local social entity; the existing society who inhabited
the area of land-use permit given to the oil palm plantation and crude palm oil production and
its surrounding. The Social Impact Assessment was conducted as follows:

Latest reversion 5" May 2010 Page 18 of 33
RSPO

Table 2 Scope and result of the field Social Impact Assessment

No. ASPECT DETAILS

1. | Numbers of Aksenta’s team 4 person

2. | Numbers of day in which the field 30 October — 8 November 2010 ( 8 day in the

assessment was conducted field, 2 day travel)

3. | Numbers of reviewed village 9 village in 3 sub-district

4. | Numbers of stakeholder category 19 stakeholder category

5. | Number of field counterpart PT LAP _| 8 staff of survey and public relation

6. | Numbers of FGD 12 meetings

7. | Numbers participants for formal FGD | Opening Meeting Pemahaman sub-district

Meetings (22), Nanga Tayap sub-district (37), Cagolak
Village (16), Batu Mas village (23),
Pehibingan village (23) dan Pengatapan
village (9)

8. | Numbers of visited sites 8 village, Nanga Tayap sub-district,
Pebihingan sub-district dan Tumbang Titi
sub-district in Ketapang district

9. | Numbers of field respondents 152 people (including those involved in
FGD, some may be counted twice in different
context)

10. | Number of document 8 documents
11. | Number of photo selected 103 photos

The assessment has indicated that 28 key stakeholders have experienced direct and/or indirect

impact from the existing operation of the plantation and palm oil factory; while the

assessment resulted at least 34 key issues that are considered to be the result of the existing

and future operation of oil palm plantation and crude palm oil production on society’s social

sustainability. Generally, the impact or influence of company’s existence and operation of oil

palm plantation and palm oil mill production has been significant and positive toward local

society’s social sustainability. There are three basic components for society’s social

sustainability that influences the planning of future company’s operation; they are: 1) Natural

capital, 2) Social capital, and 3) Physical capital. The impact of the company operation

toward the surrounding society’s social sustainability is shown on the following table.

Latest reversion 5" May 2010

Page 19 of 33

RSPO

Table 3. The impact of the existing oil palm plantation and crude palm oil production

toward the society’s social sustainability: the values of the management and its

relevance according to RSPO’s criteria

No| Key Issues *)

1 | Fears of reduced communities land especially rubber plantations as a source of livehood
because of limited land.

2__| Fears of reduced quality and availability of clean water.

3__| The presence of the company will make palm oil plantations are abandoned to be utilized.

4 | Rubber is a business sector that people can still survive and become the main sources of
livelihood for generations and are considered sufficient, though this business is greatly
influenced by the climate (rainfall), labor and the ups and down-ups of prices.

5 | The use of agricultural technology for intensive rice fields using herbicides so that in the long
run may pollute the environment.

6 | There are still lots of vacant land, but outside the area location permit obtained by the PT
Lestari Abadi Perkasa.

7 | Traditional activities of fishing and hunting are still ongoing.

8 | There is a tendency not to open the rice fields, especially for reasons that do not support the
weather and lack of labor and land.

1 | Priority of labor in the village who already have experience in managing oil palm plantations.

2 | Potential conflict due to the gap between qualifying performance of companies with low levels
of education of local communities.

3__| Afraid the company will bring in labor from outside the area.

4 | The existence of the opening of new kinds of work and local employment thus improving the
regional economy.

5 | Communities hope the company can choose public relations officials from local communities so
that communication can work better and more effective.

6__| Basic education and health services are spread to remote villages and sub-village.

7_| Awareness of healthy living habits and sanitation in some villages are still lacking.

8 | Generally there are no farmers' groups and individual farmers are still working on their own,
although the opening activity in the field usually held communally together with the
involvement of relatives.

9._| Available health care centers in almost all villages but the medics are still lacking.

1 | Communities do not understand the work plan of PT Lestari Abadi Perkasa and still in doubt
about the seriousness company because already many companies that conducted the survey but
there is no sequel.

2 | The emergence of differences of opinion between the group receiving plan and rejected the
presence of PT Lestari Abadi Perkasa.

3 | Jealousy and suspicion of the group of the community representatives are invited to West
Sumatra.

4 | A group of villagers Aur Gading Village and Pateh Benteng Village expressed rejection of the
survey work and the presence of PT Lestari Abadi Perkasa by reason of the village land has
been filled rubber plantation communities.

5 | The existence of conflicts among groups that accept and reject the plan of PT Lestari Abadi
Perkasa.

6 | There is hope that companies develop partnerships with independent oil palm farmers.

7__| Customary in the isolated sub-village effective to solve the problem.

8 | The transition process took place in the village government leadership is not smooth, especially
in the village of Tumbang Titi, so the legitimacy of the village chief before people become

Latest reversion 5 May 2010 Page 20 of 33

RSPO

weak and do not have enough data to start on village governance.

1__| Additional income for local people to be involved in the survey.

Farmers would be willing to plant palm oil purchases from the assurance of the company, in the
form of financing contract planting and purchase contract.

3 | The presence of CU changing patterns of financial management of local residents and help
empower the community.

1 | The presence of the company can increase access to land with the construction of roads, means
of communication, education, health and clean water network.

2 | Poor road infrastructure as roads that become damaged. The existence of oil palm can damage
the shaft rural road infrastructure.

3 | The presence of PT Lestari Abadi Perkasa will eliminate the village boundaries that have been
defined in SK Regent Ketapang 1979.

4 | Telecommunications and clean water supply network extends to most people.

5__| There has been no agreement on the village borders, especially between the new villages.

6 | Electricity network to reach all villages, but not all villages can be served by the
telecommunications network and clean water.

*) Key issues are taken from the FGD process. The important points of FGD result are summarized in Appendix 3.

The social management aspects have both inward and outward significances for the company.
According to the assessment conducted, development plan PT Lestari Abadi Perkasa impact
fragmentation of local residents in the opinion of the two main opinions, namely that
accepting and rejecting the presence of PT Lestari Abadi Perkasa. Generally, local
communities also see the plan of PT Lestari Abadi Perkasa presence as an opportunity to
increase their welfare through the opening of new jobs by making use of available land. In
addition, they expect the development of plantations will be followed by improvement of
road infrastructure, health and education. Communities who refuse the presence of PT Lestari
Abadi Perkasa is afraid that land for their livelihoods in the form of rubber plantations will be
replaced. In addition they are afraid about environmental damage, damage to roads, pollution
of water sources and rivers, disruption of customary order, reduced income and agricultural
land, and the defeat of the local population in a competition at a new job with labor imported

from outside.

Latest reversion 5 May 2010 Page 21 of 33
RSPO

General Recommendations of social impact management:

The social impact management is a dynamic that changes accordingly to the changes in

environment. Therefore it is needed to be constantly reevaluation. This Social Impact

Assessment generally recommends four matters as follows:

1)

2)

3)

4)

5)

6)

Re-identify the company’s stakeholder and prepare the transparent communication
systems and effective response to corporate stakeholders.

Consider community expectations about the partnership scheme with independent oil
palm farmers.

Establish a company representative teams at the local level are competent in
establishing communication and participatory social facilitation. The main task of the
team running participatory social management, develop and execute communications
and consultation that is open and transparent manner, develop procedures for handling
complaints, exploring opportunities company's contribution to local development and
negotiation of legal documents by the company with local parties. In this case the
company may consider the expectations of local residents that public relations officers
from the local population.

Develop a comprehensive information that contains the company profile, the concepts
of cooperation that will be developed and adequately and transparently communicate
the information and plan activities of the company and every stage of its
implementation to the stakeholders of the company.

Attention needs to be focused on the efforts and locations that are socially and
technically feasible. In the area of the republic must consider the sustainability of
livelihood sources that already exist. Develop concepts that allow innovative
partnerships happened coexistence between the source of life today with oil palm
plantations. Community groups that can accept corporate presence can be expanded
his base, especially starting from those who already know about the management of
oil palm plantations.

Develop plans and implementation of social management that involves local
stakeholders and participatory based on the results of these peer support groups as
well as positive impact on local economic development.

Latest reversion 5" May 2010 Page 22 of 33
b. HCV assessments

The HCV identification study in the Permitted Areas (Izin Lokasi) of PT Lestari Abadi
Perkasa has created High Conservation Value areas and has been mapped in accordance with
the type and elements of HCV. A verification process of HCV indicative map was carried out
to the definitive HCV. Through this process, definitive HCV areas were identified with total
area (overlay) of + 3,385.98 ha, which comprised of + 26.05 % of total PT Lestari Abadi
Perkasa Permitted Area (Izin Lokasi) from IUP + 5,478 ha, HCV areas is + 1,133 ha or +
20.68 %. Five types of HCVs were identified by Aksenta, i.e. HCV 1, HCV 3, HCV 4, HCV
5, and HCV 6. Within the Permitted Areas (Izin Lokasi), the important elements for HCV 1
are the existence of population and tracks of endangered species such as common Bornean
river turtle (Orlitia borneenis), Sunda pangolin (Manis javanica), Bornean agile gibbon
(Hylobates albibarbis) and Bornean clouded leopard (Neofilis diardi ssp. borneensis). The
important elements for HCV 3 are related hill dipterocarpa forest. The important elements
for HCV 4 are related to the catchment areas, potential damage from erosion, springs, river
riparian and firebreaks. The important elements for HCV 5S are related to basic needs of local
communities or the main asset of society. The important elements for HCV 6 are related to
the traditional and sacred graveyard. The HCV areas outside the [UP approved areas will be
included in the monitoring and socialization plan with the local communities. The details of
these HCVs are presented in Table 4. Mapping details of HCV distribution can be seen in
Picture 8.

Table 4 Presence of HCV areas in the Permitted Area of PT Lestari Abadi Perkasa

ae Presence* Note
UW - The assessment area is not adjacent or near to any Conservation Area or Protection Forest
or any proposed Conservation Area or Protection Forest.
12 + Several Endangered wildlife species occur in the area (ERT species).
3 ; Several natural areas which function as refugia (refuges) occur in the area, including
refuges to important wildlife species (protected, endangered, rare, or threatened).
4 ; Areas with temporal use for wildlife species include some riparian forests which function
as wildlife corridors.
21 : The area does not consist of forest or natural ecosystems within a wider landscape.
22 ; ‘A wide landscape with two or more natural ecosystems (eco-tone) was not found.
33 ‘A wide natural habitat which supports populations of wildlife species in their natural
densities was not found.
3 + ‘A rare or threatened natural ecosystem was found itis hill dipterocarpa forest.
4 ; Areas functioning as important water sources for daily use, springs, wells, or water
seepage areas were found.
DD ; Important areas for water catchment, flood control, and erosion and sedimentation
prevention and in the form of river edges, were present.
43 + There were significant areas or a place that serves as a closure to the land and forest fires.
44 + The use of water for agriculture or fish cultivation was found.
HCV 5 + ‘Areas important for the livelihood of local communities were found.
HCV6 + Important areas for local identity and tradition were present.

*(+) = found, (-) = not found, Source: HCV Report of PT Lestari Abadi Perkasa 2011 by Aksenta.

Latest reversion 5" May 2010 Page 23 of 33

110°3520"

RSPO

1103640"

94900"

Betenung

13640"

3A

HSE

#4900"

=OO.OFot

44920"

MEerd

14640"

“Dn OFoT

ry

PETA SEBARAN WILAYAH HCV
DI AREA IZIN LOKAS!
PT LESTARI ABADI PERKASA (LAP)

Broyeksl OecinalDegree tatum -WOS 1964

oka 1110.000
———

Legenda :

aan
@ sun-desa

42500"

ar

DD bear zn Lovasi

LokasiHcV :

PROV. KALIMANTAN BARAT

=O

11053920"

110-2640"

110°4000"

Picture 8. Map of HCV areas of the PT Lestari Abadi Perkasa.

Latest reversion 5 May 2010

Page 24 of 33
RSPO

Several issues which might threaten the HCV areas were identified:

Some threatness about the existences of HCV in PT Lestari Abadi Perkasa actually and

potentially, such as:

1) Non-sustainable use of wildlife by communities.

2) Fish poisoning and fishing using a stun.

3) Mining on Gerunggang’s river body.

4) Opening new farm with burning of farm from site community.

5) Land clearing contractor; its commitment towards HCV areas.

General Recommendations for HCV Management:

Several general recommendation are made, which can immediately be followed up to protect

and manage the HCV areas:

1) Undertake effective socialization to the community about:

a.

b.

Information about the company (PT LAP).

Processes and legal procedures estates ranging from a location permit, various
surveys, land acquisition, the acquisition of operating licenses, SEIA stages, HGU to
operations, including plans for cooperation mechanism with the community
(partnerships).

Company plans forward at this location (what will be done, when, who will do and

how community involvement).

. Asked the local community (as part of the FPIC) for activities planned in point plan of

activities above.

2) Checking and re-verify the location, the existence and extent of HCV are identified and

then set and confirmed HCV became definitive. Next enter the presence of HCV and the

management plan as an integrated part of the layout and overall farm management.

3) To socialize the entire staff, employees, and residents in the area of permission for setting

the location map of HCV, as well as the intent and purpose of establishment of protection

areas.

Latest reversion 5" May 2010 Page 25 of 33
RSPO

4) Develop Management Plan (Management Plan) of HCV, by considering:

a. Aspects of connection (connectivity) between areas of HCV and with the local

landscape as a whole.

b. Involving local communities, because the interests and benefits from the presence of

HCV is the interests and benefits all parties.
5) Establish institutional framework for the management of HCV:
a. Establish a management unit to ensure management objectives achieved HCV.
b. Train or recruit staff with the necessary qualifications for the management of HCV.

c. Preparing policies and standard procedures for the achievement of management
objectives HCV.

6) Establishing institutional capacities in the identification, management, monitoring and
evaluation of HCV.

Latest reversion 5" May 2010 Page 26 of 33
RSPO

Internal responsibility

Formal signing off by assessors and company

This document is the summary of assessment result on High Conservation Value (HCV) and
Social Impact Assessment (SIA) in PT Lestari Abadi Perkasa Ketapang Distric West

Kalimantan Province and has been approved by the Management of PT Lestari Abadi
Perkasa.

Aksenta, Management PT Lestari Abadi Perkasa,
Dwi R Muhtaman Go Swee Aun
Team Leader HCV & SIA General Manager PT Lestari Abadi Perkasa
Date: 5 March 2012 Date: 5 March 2012

Statement of acceptance of responsibility for assessment

Assessment result document on High Conservation Value (HCV) and Social Impact
Assessment (SIA) of PT Lestari Abadi Perkasa by Aksenta, will be applied as one of the
guidelines in managing palm oil plantation in PT Lestari Abadi Perkasa.

Go Swee Aun
General Manager PT Lestari Abadi Perkasa
Date: 5 March 2012

Latest reversion 5 May 2010 Page 27 of 33
RSPO

Appendix 1 List of respondents and/or informal Focus Group Discussion (FGD)
participants on site during the implementation process of social impact and
HCV assessment in the area of study

No Name Occupation Origin / Address
1. | Arsi Farmer Pebihingan Village

2. | Sahruni Farmer Pebihingan Village

3._| Suryanto Farmer Pebihingan Village

4. | Uha Farmer Pebihingan Village

5. | Jamal Farmer Pebihingan Village

6. | Sarijo Civil Servants (PNS) Pebihingan Village

7. | Alfiandi Farmer Pebihingan Village

8. | Syarifudi Private employees Pebihingan Village

9. | Tubari Farmer Pebihingan Village

10. | Ruyan Farmer Pebihingan Village

11. | Yosor Farmer Pebihingan Village

12. | Ibnol Hajar Farmer Pebihingan Village

13. | Syahril Farmer Pebihingan Village

14. | Mustahar Farmer Pebihingan Village

15. | Ujang Asli Farmer Pebihingan Village

16. | Hendrik Farmer Pebihingan Village

17. | Isbun Farmer Pebihingan Village

18. | Hasri Farmer Pebihingan Village

19. | Jamil Farmer Pebihingan Village

20. | Adrianus Ra’at

Head of Sub Village I

Pengatapan Raya Village

21. | Kusanis Loki

Private employees

Pengatapan Raya Village

22. | Ya Gabun

Head of BPD

Pengatapan Raya Village

23. | Joharni

Head of Sub Village III

Pengatapan Raya Village

24. | Y. Mangjayadi

Ketua Umat

Pengatapan Raya Village

25. | Yordanus Sepirun

Head of Sub Village II

Pengatapan Raya Village

26. | Alponsius

Head of Village

Pengatapan Raya Village

27. | Yakobus Marko

Youth Leader

Pengatapan Raya Village

28. | Piet Madan S.

Civil Servants (PNS)

Cegolak Village, Selupuk Sub-

Village

29. | Markus Junaidi

Head of village

Cegolak Village, Selupuk Sub-

Village
. Cegolak Village, Tanjung Bayor
30. | Nani : Sub-Village
31. | Jauna . Cegolak Village, Tanjung Bayor

Sub-Village

32. | Agustinus

Farmer garden

Cegolak Village, Selupuk Sub-

Village

33. | Lensius

Farmer garden

Cegolak Village, Selupuk Sub-

Village

34. | Bernadus Ben Surya

Farmer garden

Cegolak Village, Selupuk Sub-

Village

35. | Jamal Arifin Head of Development Cegolak Village, Selupuk Sub-
Affairs Village

36. | Theodones Puri Civil Servants (PNS) Cegolak Village, Selupuk Sub-

Village

37. | Michel Johnson

Private employees

Cegolak Village, Tanjung Bayor

Sub-Village

Latest reversion 5" May 2010

Page 28 of 33
RSPO

No Name

Occupation

Origin / Address

38. | Herkulanus Maret

Cheif Society Affairs

Cegolak Village, Selupuk Sub-
Village

39. | Bartolomeus Dodi

Head of general affairs

Cegolak Village, Tanjung Bayor
Sub-Village

40. | Yulita Suwelia

Head of village

Batu Mas Village

41. | A. Asuen

Cheif Society Affairs

Batu Mas Village, Kampung Baru
Sub-Village

42. | A. Teresno

Head of Sub Village

Batu Mas Village, Kampung Baru
Sub-Village

43. | Heronimus A.

Head of Sub Village

Batu Mas Village, Batu Monang
Sub-Village

44, | Y. Hermanto

Chief Neighboring Affairs

Batu Mas Village, Batu Monang
Sub-Village

45. | Kristop Muchsin

BPD secretary

Batu Mas Village, Sungai Kerta Sub-
Village

Batu Mas Village, Batu Berani Sub-

46. | Kuatanius Communities .
Village

47. | A. Budi Farmer Batu Mas Village, Kampung Baru
Sub-Village

48. | Adrianus A. Farmer Batu Mas Village

49. | M. Akrom Ketua Umat Batu Mas Village, Batu Monang
Sub-Village

50. | F. Sudiant Communities Batu Mas Village, Batu Berani Sub-

Village

51. | V. Nurdin

Chief Neighboring Affairs

Batu Mas Village, Batu Monang
Sub-Village

52. | Robi

Batu Mas Village

53. | Rusdianto

Chief Neighboring Affairs

Batu Mas Village, Batu Berani Sub-
Village

54. | A. Astono

Communities

Batu Mas Village, Batu Berani Sub-
Village

55. | F. Supardi

Leader communities

Batu Mas Village, Batu Monang
Sub-Village

Batu Mas Village, Kampung Baru

56. | Y. Yudo Leader communities Sub-Village
57. | Timotius Head of sub village Batu Mas Village, Batu Berani Sub-
© Village
58. | Aron Chief Neighboring Affairs | Pa" a Village, Sungai Kerta Sub-
59. | Simor Chief of Customary Batu Mas Village, Sungai Kerta Sub-
Village
60. | Oncak Chief of Customary Batu Mas Village, Batu Berani Sub-

Village

61. | Kusmayadi

Private employees

Batu Mas Village, Batu Berani Sub-
Village

62. | Saman Demung Customary Sebauk Sub-Village
63. | Angkah Head of sub village Sebauk Sub-Village
64. | Kugang Head of sub village II Pebihingan Village
65. | Ajumansukardi Head of sub village III Pebihingan Village
66. | Asbial Farmer Pebihingan Village

67. | Abu Hanifah

Farmer of rubber

Pebihingan Village

68. | Saiman

Farmer of rubber

Pebihingan Village

Latest reversion 5" May 2010

Page 29 of 33
RSPO

No Name

Occupation

Origin / Address

69. | Uti Aliansya

Head of subdistrict

Nanga Tayap Village

70. | Herkan Yanuari

Secretary of the subdistrict

Nanga Tayap Village

71. | Ikram : Nanga Tayap Village
72. | Timotius Head of Sub Village Batu Berani Sub-Village
73. | S. Ruhir = Cegolak Village

74. | Soliswo

Leader communities

Cegolak Village

75. | Abd. Hamid

Leader communities

Cegolak Village

76. | Jabar Leader communities Cegolak Village
77. | Martius Head of Development Nanga Tayap Village
78. | Niko Staff of Subdistrict Nanga Tayap Village
79. | Salman Staff of Subdistrict Nanga Tayap Village
80. | Alexander Nilus Head of BPD Cegolak Village
Chief of Customary Batu Mas Village, Sungai Kerta Sub-

81. | Kristop Muchsin

Village

82. | Yulita Suwelia

Head of Village

Batu Mas Village

83. | Krisantus Sumur Staff BPD Pateh Benteng Village

84. | Adrianus Halim Head of Sub Village Batu Monang Sub-Village
85. | A. Simor Chief of Customary Sungai Kerta Sub-Village
86. | Oncak Chief of Customary Batu Berani Sub-Village
87. | Kanisius Karyana Head of Sub Village Tanjung Bayor Sub-Village
88. | A. Insan Chief of Customary Batu Monang Village

89. | Midolis Head of Sub Village Cegolak Village

90. | Terominang Ameo

Head of Village Affairs

Batu Mas Village

91. | Bonifasius Samri Head of BPD Batu Mas Village
92. | Asuin Head of BPD Betenung Village
94. | Robi C Head of Village Betenung Village
95. | Marang Head of Village Pateh Benteng Village

96. | M. Junaidi

Head of Village

Cegolak Village

Latest reversion 5" May 2010

Page 30 of 33
RSPO

Appendix 2 List of prevailing applicable regulations and some supporting guidelines

which used as references in the identification process of HCV and SIA study.

No |List / Type of Reference Details
Status of vulnerability according to the World CR + Critically Endagerd
1. |Conservation Union (IUCN), 2009 EN : Endangered
VU: Vulnerable
NT: _ Near threatened
‘App.1__: list ofall plants species and
animals which are prohibited
9, [Status in terms of trade of world’s wild fauna and flora vane traded
(CITES), 2009 App. II list of species that trading
required rules to diminish the
threats of extinction.
RI State Legislation (Acts):
= 1931 Dierenbeschermings Ordinance (Wild Animals | 7. :
Protection Ordinance) / 1931 Wildlife protection
- 1970 Decree of Minister of Agriculture, No. ae ;
421/Kpts/Um/8/1970 Wildlife protection
- 1973 Decree of Minister of Agriculture, no 66/Kpis’ | ,
Uno) 1973 Wildlife protection
- 1977 Decree of Minister of Agriculture, No. a ,
3. | oorkpraum’2/1977 Wildlife protection
- 1978 Decree of Minister of Agriculture, No. 3277 aa ,
Kpts / UmiS/1978 Wildlife protection
- 1979 Decree of Minister of Agriculture No. 247/ a ,
Kpts/Um/4/1979 Wildlife protection
- 1980 Decree of Minister of Agriculture, No. 7167 aa ,
Kpte/Ua/ 10/1980 Wildlife protection
= 1999 Government Regulation No. 7 of 1999 Wildlife protection
-__ Government Regulation, PU 63/1993 PU Determination width of the river riparian.
Map of TGHK (Forest Land Use Agreement) and To determine the status of an area whether
4. |government’s official documents concerning the

appointment status of forest areas.

or not in the protected areas.

Latest reversion 5" May 2010

Page 31 of 33
RSPO

Appendix 3 Notes of Important Results of Focus Group Discussion (FGD)

Focus Group Discussion
Society

Facilitator Team: Andri Novi

Erizal

Nashrul Umam

Manajement Team: Jisamsu

Syafrudin
Robin
Imron
Place: Meeting Room, Nanga Tayap Sub-District Office
Day & Date: Wednesday, on 3°! November 2010
Agenda Question-Answer / Consultation
Process
1. Introducing :

2.

¢ Betenung village representative by Aswin.
¢ Cegolak village representative by A. Hamid, Nilus, Kuher dan Karyama.
¢ Batu Mas village representative by Abdul Halim dan Timotius.

Information about Betenung Village, there are 4 number of Sub-Village: Sekembar,

Sandung Tinggi, Kayong Mekar and Sungai Demit.

Information about Cegolak Village, there are 2 number of Sub-Village: Selupuk and
Tanjung Bayor. Selupuk Sub-village has 79 patriarch with 302 person. There are church,
mosque and posyandu. Source of water come from wells. There are irrigated rice fields,
PLN and the village telephone. Tanjung Bayor Sub-Village has 49 families with 171
person. There are primary schools, sources of water come from wells dug, roads are still
of land, electricity and telephone are available, irrigation for rice fields. Begin
construction of pipeline for drinking water. There is Citya Temple (Buddhist). Religion in
the Village Cegolak composition is 80% Catholic, 15% Moslem and Buddhist 5%.

The composition of the community’s work in the Cegolak Village are the farmers of
paddyfields (70%) and 30% rice for family consumption. Harvested once a year. Rubber
latex in the capacity of the four reservoirs namely: Mr. Igantius, Edy Karyaman, Gubito

Latest reversion 5" May 2010 Page 32 of 33
RSPO

and Apo, fish pond has reached 17.5 ha. Rubber plantation on average between 5-7 ha
holdings, yields on average 20 kg per family (husband and wife)

. The majority of the members of the CU are CU Semandang Jaya, CU Gemalang (Nanga
Tayap), CU Kemising (Cape) and UPK-PNPM. Dayak indigenous majority. Farmer’s
main job is 95%, 3% (civil servants and merchants) and the Teachers Honor 2%.
Telecommunications networks are limited.

Batu Mas Village plan a meeting at 9:00 am in the office of the Batu Mas Village
represented by the Head of Sub-Village, RT, RW, religious leaders and the Demungs.

Batu Berani Village has 63 families with 187 person while Sungai Kerta Sub-Village has
73 households and 237 families in Batu Monang Sub-Village. In Batu Mas Village, there
are 3 elementary schools, Junior High School Block Grant Australia, health centers,
Polindes, TK, Catholic Church, Protestant Church, the village midwife. PLN has been
underserved, poor mobile phone networks. Dayak is a region Gerunggang deployment.
Start the water pipeline there. The composition of livelihood, farmers 85%, 10 %
Merchants, teachers and civil servants Honorer 5%.

Paddy are in the field, paddyfield, and private consumption, there are some farmer’s
group but not active. Majority of the rubber farmers, have 1-10 ha, the average results of
10 kg per day / person. Gum at capacity in: Sutarman, Ati, F.ahai, Rupinus, H. Tholib,
Akuang, Yunan and pren.

Latest reversion 5" May 2010 Page 33 of 33
